DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C in the reply filed on 01/10/2022 is acknowledged. Claims 6, 10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 objected to because of the following informalities:  there are two repeated steps named (f). For examination purpose, examiner read the second step as step (g).  Appropriate correction is required.
In regards to claims 2-4, 8, 11-15, the recitation “A method as claimed in claim 1” should read --The method as claimed in claim 1--. Appropriate correction is required.
Claim 16 objected to because of the following informalities: Steps h, I and j should be labeled as g, h, I to follow the chronological order of the steps. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oil in the oil-containing refrigerant stream” in section c) lacks antecedent basis. The limitation should read as --the oil in the oil-containing liquid-phase SMR stream—or should read as --the oil in the oil-based stream--.
Claim 1 recites the limitation "combining the warmer SMR stream with an oil-containing refrigerant stream to provide a combined refrigerant stream" in section (f) renders the claim indefinite. According to applicant’s claimed invention (fig. 5), the warmer SMR stream is combined with the oil-containing liquid-phase SMR stream of section (c). For examination purpose, examiner read the limitation as --combining the warmer SMR stream with the oil-containing liquid-phase SMR stream to provide a combined refrigerant stream--.
Claim 11 recites the limitation wherein “the temperature of step (g) is higher than the temperature of the first zone in the heat exchanger” renders the claim indefinite. It is unclear which one of three streams temperature it referring to (Note: step g) comprises: the warmer SMR stream, an oil-containing refrigerant stream  or the combined refrigerant stream).
Claim 15 recites the limitations of step (a) to (1), however, steps (a), (b) and e)-(l), are method steps that are already sited in the independent claim 1, which therefore renders the claim indefinite. In this case, because the claim is dependent upon the independent claim 1, examiner will only address the limitations of steps c) and d) that was not cited in claim 1. 
Claim 16 recites the limitation "combining the warmer SMR stream with an oil-containing refrigerant stream to provide a combined refrigerant stream" in section (h) renders the claim indefinite. According to applicant’s claimed invention (fig. 5), the warmer SMR stream is combined with the oil-containing liquid-phase SMR stream of section (c). For examination purpose, examiner read the limitation as --combining the warmer SMR stream with the oil-containing liquid-phase SMR stream to provide a combined refrigerant stream--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ducote JR. et al. (US 2014/0260415) in view of Little et al. (US 5,724,832) and further in view of Wang Hong et al. (CN202675795U, Text copy of Hong is made with this rejection).
In regard to claims 1 and 17, fig. 6 of Ducote teaches a method of cooling a boil-off gas (BOG) stream from a liquefied gas tank using a single mixed refrigerant (SMR) comprising the steps of:
heat exchanging the BOG stream (feed) with the SMR in a single liquefaction heat exchanger (170) in a vertical or near vertical BOG liquefaction  heat exchanger (see fig. 6; ¶ 0047), wherein the SMR is provided in an SMR recirculating system comprising the steps of
(a) compressing the SMR using at least one compressor (16, 26) to provide a post-compression SMR stream [28] (See fig. 6; ¶ 0086-0087);
(b) separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream [34] (See fig. 6),
(c) separating (via separator VD4) the first SMR vapor stream (34) to provide a liquid-phase SMR stream (156) and a SMR vapor stream (160) (See fig. 6), 
(d) passing the SMR vapor stream (160) through the liquefaction heat exchanger system (170, vapor passage 168) to provide a condensed SMR stream [112] (See fig. 6);
(e) expanding (via expansion valve 114) the condensed SMR stream (112) to provide an expanded lowest-temperature SMR stream (122) to pass into a first zone (cold end 2) of the liquefaction heat exchanger system (170 via passage 104) for heat exchange against the BOG stream (via passage 162), and to provide a warmer SMR stream [stream 122 via passage 104 to form stream 104A] (See fig. 6; ¶ 0039-0040, 0074);
 (f) combining the warmer SMR stream (stream 122 via 104) with the bottom refrigerant stream (156 -via 148) in a second zone (mid-section) of the heat exchanger to provide a combined refrigerant stream [104A] (See fig. 6; ¶ 0080);
i) passing the combined refrigerant stream (104A) out of the heat exchanger (170) through the warmer exit port (See fig. 6).
Ducote teaches compressing the SMR using at least one compressor, and separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream (34), but does not teach the compressor is an oil-injected screw compressor, and the bottom liquid stream from the separator is an oil-based stream and also fail to teach the liquid phase SMR stream contain oil.
However, it is well known phenomenon for refrigerants to comprise oil in them, and also known in the art to remove oil in a refrigerant circuit prior to the refrigerant enter the main heat exchanger system and exposed to an extremely low temperature portions of the heat exchanger, as taught by Little, wherein Little teaches an apparatus and method for separating oil and other contaminants from the working fluid/refrigerant in a system, wherein the systems using multi- component mixed-gas refrigerants containing oil, wherein the oil in the oil-containing refrigerant stream could be a compressor lubricating oil, wherein the apparatus comprises an oil flooded screw compressor 12 and cyclone oil separator 14 and cyclone liquid-vapor separator, wherein the refrigerant mixture from the compressor enters the cyclone oil separator 14, where the droplets are thrown against the wall of the separator, coalesce, and flow back to the compressor via a fine capillary 16. The hot vapor, cleansed of most of the oil, leaves through the top of the separator 14 and enters an air-cooled condenser 18 where a portion of the vapor liquefies. The liquid and vapor fractions of the resulting refrigerant stream are then separated in a cyclone liquid-vapor separator 20 and separate the vapor fraction into an oil-containing liquid-phase stream and a vapor stream (See fig. 1, 3; col. 4, line 30 to col. 5, line 20; col. 5, lines 21-67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process/apparatus of Ducote by modifying the compressor and separators of Ducote with an oil injected screw compressor and cyclone oil separators in case of any oil presence in the refrigerant circuit, based on the teaching of Little since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an oil injected screw compressor and separators and separating out any oil in the liquid-phase SMR streams would allow the process/system of Ducote in order to prevent oil from possibly solidifying and plugging up the heat exchanger passages because of an extreme low temperature and also to prevent any oil particles contaminating the LNG during the liquefaction process (See Little col. 3, lines 18-29).
Ducote teaches combining the warmer SMR stream with the bottom refrigerant stream in a second zone (mid-section) of the heat exchanger to provide a combined refrigerant stream, but does not teach (f) withdrawing the warmer SMR stream from the heat exchanger at an intermediate exit port to combine the warmer SMR stream with the bottom refrigerant stream and h) passing the combined refrigerant stream into the heat exchanger through an entry port located in the second zone of the heat exchanger.
However, Hong teaches a natural gas liquefaction using a mixed refrigerant refrigeration cycle to cool and liquefy natural gas, wherein Hong teaches the mixed refrigerant cycle separate a gaseous mixed refrigerant (vapor from separator 39) and conveyed it into a main heat exchanger (cold box 22) through a second cooling passage 227 for condensing, and the condensed gaseous mixed refrigerant from the cold box 22 comes back to the cold box 22 again through expansion or throttling decompression to provide the cooling capacity (i.e. “expanding the condensed SMR stream to provide an expanded lowest-temperature SMR stream to pass through the liquefaction heat exchanger system for heat exchange against the BOG stream’). Hong further teaches withdrawing the warmer gaseous mixed refrigerant stream from the heat exchanger, and combine the warmer gaseous mixed refrigerant stream with the liquid stream (via passage 228) outside the heat exchanger and passing the combined refrigerant stream (via passage 220) into the heat exchanger (22) through an entry port located in the heat exchanger (see fig. 2; ¶ 0036-0041).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process/apparatus of Ducote by modifying the flow of the warmer SMR stream, wherein the warmer SMR stream is combined with the oil-containing liquid-phase SMR stream outside the heat exchanger to provide the combined refrigerant stream, based on the teaching of Hong since it has been shown that combining prior art elements to yield predictable results is obvious whereby combining the two streams outside instead of inside the heat exchanger body would allow the process/system of Ducote to provide an easy access to the pipping’s of the two streams so as during any routine maintenance one could easily access the refrigerant pipes. 

In regard to claim 16, See the rejection of claim 1 above.

In regard to claims 2 and 3, Ducote teaches the method as claimed in claim 1, but does not specifically teach the BOG stream is from a liquefied cargo tank in a floating vessel (claim 2), or a liquefied natural gas (LNG) cargo tank (claim 3). However, official notice is taken that a vessel or cargo tank is a common transportation method of natural gas and therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use a vessel or cargo tank for the obvious reason of storing and/or transportation of the BOG or natural gas.
In regard to claim 4, Ducote in view of Little teaches the method as claimed in claim 1 wherein at least of portion the oil-containing refrigerant comprises a single mixed refrigerant (SMR) (See the rejection of claim 1 above, Ducote in view of Little teaches an oil-containing single mixed refrigerant).
In regard to claim 8, Ducote teaches the method as claimed in claim 1 wherein the heat exchanger comprises a plate-fin heat exchanger (See Ducote, ¶ 0073).
In regard to claim 11, Ducote teaches the method as claimed in claim 1 wherein the temperature of step (g) is higher than the temperature of the first zone in the heat exchanger (See Ducote ¶ 0074-0075). In this case, Ducote teaches the temperature of the heat exchanger near the combined streams is higher than the temperature of the first zone (2) in the heat exchanger.
In regard to claim 12, Ducote in view of Hong teaches the method as claimed in claim 1 wherein the intermediate exit port (as modified in claim 1 by Hong) is within the second zone of the heat exchanger that is warmer than the first zone (See fig. 2 of Hong). In this case, Hong teaches the intermediate exit is at a warmer temperature end, which is higher than the first zone (cold end) of the heat exchanger (See Hong ¶ 0046-0049).
In regard to claim 13, Ducote in view of Hong teaches the method as claimed in claim 1 wherein the entry port for the entry of the combined refrigerant stream into the heat exchanger is within the second zone of the heat exchanger that is warmer than the first zone (See fig. 2 of Hong). In this case, Hong teaches the entry port for the entry of the combined refrigerant stream into the heat exchanger is within a second zone of the heat exchanger that is higher than the first zone (the cold end) of the heat exchanger 22, which is obvious that the second zone is warmer than the first zone. 
In regard to claim 14, Ducote in view of Hong teaches the method as claimed in claim 1, but does not explicitly teach the temperature of the second zone is warmer than the freezing temperature of the oil of the oil-containing refrigerant. However, in this case, the temperature of the second zone/midsection of the heat exchanger depend on multiple factors including but not limited to, the temperature of the boil-off gas (BOG) stream being cooled in the heat exchanger, the temperature of expanded lowest-temperature SMR stream (the warmer SMR stream) and the bottom refrigerant stream. Therefore, since the general conditions of the claim, i.e., that is passing the combined warmer SMR stream and the oil-containing liquid-phase SMR stream in the second zone (mid-section) of the heat exchanger, is disclosed in the prior art, then it is not inventive to discover an optimum workable temperature of the second zone of the heat exchanger by routine experimentation, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust, for example, the temperature of the expanded lowest-temperature SMR stream, so as to make the temperature of the second zone (mid-section) of the heat exchanger to be warmer than the freezing temperature of oil, for the purpose of avoiding oil freeze inside the heat exchanger. 
In regard to claim 15, Ducote teaches the method as claimed in claim 1 further comprising the steps of: 
 (c) passing the first SMR vapor stream (34) into the liquefaction heat exchanger system (170) to cool the first SMR vapor stream and provide a cooled first SMR vapor stream [164] (See fig. 6);
(d) withdrawing the cooled first SMR vapor stream (164) from the liquefaction heat exchanger system (See fig. 6).
In regards to steps (a), (b) and (e) to (l), see the rejection of claim 1 above. See also 112(b) rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763